Citation Nr: 1412071	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  09-11 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for vision loss, claimed as eye trouble.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

5.  Entitlement to service connection for bronchitis.

6.  Entitlement to service connection for a neck injury (claimed as disc herniations).

7.  Entitlement to service connection for a low back injury (claimed as degenerative back disease).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from April 1973 to March 1978.  From July 1997 to October 2001, the Veteran was a member of the Wyoming Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Cheyenne, Wyoming, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his April 2009 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge to be held at the RO, either in person or via videoconference.  A videoconference hearing was scheduled before the undersigned for December 3, 2013.

The Veteran failed to report for that hearing and had not requested postponement.  In such situations, the hearing request is treated as if withdrawn.  38 C.F.R. § 20.704(d).  However, in January 2014, the Veteran submitted a motion to reschedule his hearing.  He stated that he lived five hours away from the RO and had been unable to appear because of the weather and road conditions on the day of the hearing.

Good cause for the failure to appear having been shown, the Veteran's motion for rescheduling of the hearing is granted.  Because the Board may not proceed with an adjudication of the Veteran's claims without affording him an opportunity for a Board hearing, a remand is required.  38 U.S.C.A. § 7107(b) and 38 C.F.R. § 20.700(a).  Videoconference hearings are scheduled by the RO.

Accordingly, the case is REMANDED for the following action:

Take appropriate steps in order to schedule the Veteran for a personal hearing in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


